

116 HR 5224 IH: Increasing Health Coverage through HRAs Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5224IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Bishop of North Carolina (for himself, Mr. Budd, Mr. Westerman, and Mr. Smucker) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo codify certain rules related to health reimbursement arrangements and other account-based group
			 health plans.
	
		1.Short title; findings
 (a)Short titleThis Act may be cited as the Increasing Health Coverage through HRAs Act. (b)FindingsCongress finds the following:
 (1)Permitting health reimbursement arrangements to be used for the purchase of private insurance will allow more small businesses to offer access to quality health insurance coverage to their employees.
 (2)Permitting health reimbursement arrangements to be used for the purchase of private insurance will increase the number of Americans with health insurance coverage by as many as 800,000.
 (3)Permitting health reimbursement arrangements to be used for the purchase of private insurance will significantly increase the number of Americans obtaining coverage in the individual market, leading to more choice, stability, innovation, and lower premiums.
 (4)The administration rule permitting health reimbursement arrangements to be used for the purchase of private insurance ensures that those with pre-existing conditions will not pay more for coverage by requiring workers within each class of employment to be offered the same coverage regardless of health status.
 2.Health Reimbursement Arrangements and Other Account-Based Group Health PlansThe final rule (84 FR 28888) published on June 20, 2019, by the Secretary of the Treasury, the Secretary of Labor, and the Secretary of Health and Human Services (relating to health reimbursement arrangements and other account-based group health plans) shall have the full force and effect of law.
		